Exhibit 10.4

ROSETTA RESOURCES INC.

2013 LONG-TERM INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT, made and entered into as of the ____ day of ___________________,
_____, by and between ROSETTA RESOURCES INC., a Delaware corporation
(“Rosetta”), and _______________________________, an employee, outside director
or other service provider of Rosetta or one of its Affiliates (“Participant”).

 

WHEREAS, the Compensation Committee of Rosetta’s Board of Directors or such
other committee designated by Rosetta’s Board of Directors (the “Committee”),
acting under the Rosetta Resources Inc. 2013 Long-Term Incentive Plan (the
“Plan”), has the authority to award restricted shares of Rosetta’s common stock,
$0.001 par value per share (the “Common Stock”), to certain employees, directors
or other individuals providing services to Rosetta or an Affiliate; and

 

WHEREAS, pursuant to the Plan, the Committee has determined to make such an
award to Participant on the terms and conditions and subject to the restrictions
set forth in the Plan and this Agreement, and Participant desires to accept such
award;

 

NOW, THERFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:



1.Restricted Stock Award.  On the terms and conditions and subject to the
restrictions, including forfeiture, hereinafter set forth, Rosetta hereby awards
to Participant, and Participant hereby accepts, a restricted stock award (the
“Award”) of ____ shares (the “Restricted Shares”) of Common Stock.  The Award is
made effective as of the date of this Agreement (the “Effective Date”).  As of
the date of this Agreement, Rosetta shall issue the Restricted Shares in the
form of Common Stock to Participant and shall (a) cause a stock certificate or
certificates representing such shares of Common Stock to be registered in the
name of Participant, or (b) cause such shares of Common Stock to be held in
book-entry form.  If a stock certificate is issued, it shall be delivered to and
held in custody by Rosetta and shall bear the restrictive legends provided for
in Section 8(b).  If the shares of Common Stock are held in book-entry form,
then such entry will reflect that the shares are subject to the restrictions of
this Agreement.

 

2.Vesting and Forfeiture.

(a)The Restricted Shares shall be subject to a restricted period (the
“Restricted Period”) that shall commence on the Effective Date and shall end on
the third anniversary of the Effective Date.  During the Restricted Period, the
Restricted Shares shall be subject to being forfeited by Participant to Rosetta
as provided in this Agreement, and Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of any of the Restricted Shares (the
“Restrictions”), other than by will

 

--------------------------------------------------------------------------------

 

or pursuant to the applicable laws of descent and distribution, except that the
Restrictions shall be removed as to (i) 33% of such shares (if a fractional
number, then the next lower whole number) on the first anniversary of the
Effective Date, provided Participant is in the continuous service of Employer or
an Affiliate until such date; (ii) an additional 33% of such shares (if a
fractional number, then the next lower whole number) on the second anniversary
of the Effective Date, provided Participant is in the continuous service of
Employer or an Affiliate until such date; and (iii) the remaining shares on the
third anniversary of the Effective Date, provided Participant is in the
continuous service of Employer or an Affiliate until such date.  As soon as
administratively practicable following the release of any Restricted Shares from
the Restrictions, Rosetta shall, as applicable, either deliver to Participant
the certificate or certificates representing such shares in Rosetta’s possession
belonging to Participant, or, if the shares are held in book-entry form, then
Rosetta shall remove the notations indicating that the shares are subject to the
Restrictions.  Participant (or the beneficiary or personal representative of
Participant in the event of Participant’s death or incapacity, as the case may
be) shall deliver to Rosetta any representations or other documents or
assurances as Rosetta or its representatives deem necessary or advisable in
connection with any such delivery.

 

(b)Any of the Restricted Shares which, from time to time, have not yet been
removed from the Restrictions are referred to herein as “Unreleased
Shares.”  Subject to paragraph (c) of this Section, upon termination of
Participant’s employment or service with Rosetta or any Affiliate, (i)
Participant shall have no rights whatsoever in and to any of the Unreleased
Shares, (ii) all of the Unreleased Shares shall automatically be forfeited and
revert to Rosetta at no cost and (iii) neither Participant nor any of his or her
heirs, beneficiaries, executors, administrators or other personal
representatives shall have any rights with respect thereto.

 

3.Rights as Shareholder.  Subject to the provisions of this Agreement, upon the
issuance of the Restricted Shares pursuant to this Agreement, Participant shall
become the record and beneficial owner thereof for all purposes and shall have
all rights as a stockholder, including without limitation voting rights and the
right to receive dividends and distributions, with respect to the Restricted
Shares.  If and to the extent Rosetta shall effect a stock split, stock dividend
or similar distribution with respect to the Common Stock, (i) the stock
distributed pursuant thereto shall, with respect to those Restricted Shares as
to which the Restrictions have not yet been removed pursuant to Section 2, be
subject to the Restrictions in accordance with Section 2; (ii) such additional
stock shall enjoy the privileges and be subject to the Restrictions applicable
to the Restricted Shares; and (iii) the Restrictions on such additional stock
shall be removed when the Restrictions on the Restricted Shares to which the
distribution relates have been removed pursuant to Section 2.

 

4.Escrow. The Unreleased Shares shall be held by Rosetta until such Unreleased
Shares are forfeited as provided in Section 2(b), until such Unreleased Shares
are fully released from the Restrictions as provided in Section 2(a) or until
such time as this Agreement is no longer in effect.  Participant shall not
retain physical custody of any certificates representing Unreleased Shares
issued to Participant.  Participant, by

 

060132 003224 HOUSTON 304462.4

--------------------------------------------------------------------------------

 

acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Participant’s
attorney(s)-in-fact to effect any transfer of forfeited Unreleased Shares to
Rosetta as may be required pursuant to the Plan or this Agreement, and to
execute such representations or other documents or assurances as Rosetta or such
representatives deem necessary or advisable in connection with any such
transfer.  To the extent allowable by applicable law, Rosetta, or its designee,
shall not be liable for any act it may do or omit to do with respect to holding
the Restricted Shares in escrow and while acting in good faith and in the
exercise of its judgment..

 

5.Withholding Taxes.

 

(a)Participant may elect, within 30 days of the Effective Date and on notice to
Rosetta, to realize income for federal income tax purposes equal to the fair
market value of the Restricted Shares on the Effective Date.  In such event,
Participant shall make arrangements satisfactory to Rosetta or the appropriate
Affiliate to pay in the calendar year that includes the Effective Date any
federal, state or local taxes required to be withheld with respect to such
shares.  

 

(b)If no election is made by Participant pursuant to Section 5(a) hereof, then
upon the termination of the Restrictions applicable hereunder to all or any
portion of the Restricted Shares, Participant (or in the event of Participant’s
death, the administrator or executor of Participant’s estate) will pay to
Rosetta or the appropriate Affiliate, or make arrangements satisfactory to
Rosetta or such Affiliate regarding payment of, any federal, state or local
taxes of any kind required by law to be withheld with respect to the Restricted
Shares with respect to which such Restrictions have terminated.

 

(c)Any provision of this Agreement to the contrary notwithstanding, if
Participant does not satisfy his or her obligations under paragraphs (a) or (b)
of this Section, Rosetta shall, to the extent permitted by law, have the right
to deduct from any payments made under the Plan, regardless of the form of such
payment, or from any other compensation payable to Participant, whether or not
pursuant to this Agreement or the Plan and regardless of the form of payment,
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Shares.  Participant is ultimately liable and
responsible for all taxes owed in connection with the Restricted Shares,
regardless of any action Rosetta takes with respect to any tax withholding
obligations that arise in connection with the Restricted Shares.

 

6.Reclassification of Shares.  In the event of any reorganization,
recapitalization, stock split, stock dividend, merger, consolidation,
combination of shares or other change affecting the Common Stock, the Committee
shall make such adjustments as it may deem appropriate with respect to the
Shares.  Any such adjustments made by the Committee shall be conclusive.

 

7.Effect on Employment.  Nothing contained in this Agreement shall confer upon
Participant the right to continue in the employment or service of Rosetta or any
Affiliate, or affect any right which Rosetta or any Affiliate may have to
terminate the

 

060132 003224 HOUSTON 304462.4

--------------------------------------------------------------------------------

 

employment or service of Participant.  This Agreement does not constitute
evidence of any agreement or understanding, express or implied, that Rosetta or
any Affiliate will retain Participant as a Participant for any period of time or
at any particular rate of compensation.

 

8.Investment Representations.

 

(a)The Shares are being received for Participant’s own account with the intent
of holding them and without the intent of participating, directly or indirectly,
in a distribution of such Shares and not with a view to, or for resale in
connection with, any distribution of such Shares or any portion thereof.

 

(b)A legend may be placed on any certificate(s) or other document(s) delivered
to Participant or substitute therefore indicating restrictions on
transferability of the Shares pursuant to this Agreement or referring to any
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, NASDAQ or any other stock exchange or association upon
which the common stock of Rosetta is then listed or quoted, any applicable
federal or state securities laws, and any applicable corporate law, and any
transfer agent of Rosetta shall be instructed to require compliance therewith.

 

9.Assignment.  Rosetta may assign all or any portion of its rights and
obligations under this Agreement.  The Award, the Restricted Shares and the
rights and obligations of Participant under this Agreement may not be sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of by
Participant other than by will or the applicable laws of descent and
distribution.

 

10. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of (i) Rosetta and its successors and assigns, and (ii) Participant and
his or her heirs, devisees, executors, administrators and personal
representatives.

 

11.Notices.  All notices between the parties hereto shall be in writing and
given in the manner provided in Section 16.7 of the Plan.  Notices to Optionee
shall be given to Optionee’s address as contained in Rosetta’s records.  Notices
to Rosetta shall be addressed to its General Counsel at the principal executive
offices of Rosetta as set forth in Section 16.7 of the Plan.

 

12.Governing Law; Exclusive Forum; Consent to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the internal laws (and not the
principles relating to conflicts of laws) of the State of Texas, except as
superseded by applicable federal law.  The exclusive forum for any action
concerning this Agreement or the transactions contemplated hereby shall be in a
court of competent jurisdiction in Harris County, Texas, with respect to a state
court, or the United States District Court for the Southern District of Texas,
Houston Division, with respect to a federal court.  PARTICIPANT HEREBY CONSENTS
TO THE EXERCISE OF JURISDICTION OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY
RIGHT HE OR SHE

 

060132 003224 HOUSTON 304462.4

--------------------------------------------------------------------------------

 

MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY THE COMPANY OR ANY
OF ITS AFFILIATES TO FEDERAL COURT OF ANY SUCH ACTION HE OR SHE MAY BRING
AGAINST IT IN STATE COURT.

 

 

IN WITNESS WHEREOF, Rosetta and Participant have executed this Agreement as of
the date first written above.

 

 

ROSETTA RESOURCES INC.

 

 

 

By:

James E. Craddock

Chairman, Chief Executive Officer and President

 

 

PARTICIPANT

 

 



  

 

 

060132 003224 HOUSTON 304462.4